COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        In the Interest of M.M.M., M.L.B. aka M.B. and Z.T.B.

Appellate case number:      01-16-00998-CV

Trial court case number:    2016-00114J

Trial court:                165th District Court of Harris County

       This is an accelerated appeal for which this Court is required to dispose of this
parental termination appeal within 180 days of the date the notice of appeal is filed, so far
as reasonably possible. See TEX. ST. JUD. ADMIN. R. 6.2(a) (West Supp. 2016). Here,
the deadline is set for June 16, 2017. Although the clerk’s record was filed on December
30, 2016, the reporter’s record has not been filed and appellant is not indigent.
       On January 11, 2017, the Clerk of this Court notified Frederick Wilson II, counsel
for appellant, P.L.B., that if he failed to provide evidence of payment for the reporter’s
record by January 23, 2017, this Court may set the briefing schedule without it. See TEX.
R. APP. P. 37.3(c). Neither a timely response nor the reporter’s record have been filed in
this Court. Accordingly, this Court will consider and decide this appeal on those issues
or points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2). Appellant’s brief is ordered to be filed no later than 20 days from
the date of this order. See id. 38.6(a).
       In addition, because the filing fee had not been paid, the Clerk of this Court sent a
notice to appellant’s counsel on January 13, 2017, warning appellant that this appeal was
subject to dismissal if that fee is not paid by February 13, 2017. Thus, appellant is
ORDERED to pay the $205.00 filing fee to the Clerk of this Court within 20 days of the
date of this order, or this appeal will be dismissed for want of prosecution without
further notice. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: February 7, 2017